Title: To John Adams from Samuel Ewing, 27 April 1816
From: Ewing, Samuel
To: Adams, John


				
					My dear Sir,
					Philada. April 27. 1816
				
				I have taken the liberty of recommending to your kind attention, Henry Jonathan Williams Esquire, a young Gentleman of this City, who is about visiting England, and whose respectable Connexions desire for him an introduction to you—In addition to all those claims which a young Stranger in a foreign land has upon his Countrymen, he has an additional one to offer in the excellent private and public character of his late Father, General Jonathan Williams, who could scarcely have been personally unknown to you, but certainly with whose philosophical and literary name you were familiar—I know, my dear Sir, with what important objects your time is occupied, but I do not forget that you have always a leisure hour to be cheerfully given to those who have so fair a claim upon it as Mr Williams—I recommend him to the kindest civilities of yourself and Mrs: Adams, to whom I beg leave to present my best respects—I have to apologise to you for my neglect of your last friendly letter, but I do not despair of forgiveness since my offence bears its own punishment, in depriving me of that correspondence in which I have taken so much pleasure, and which I hope will be  resumed, now that the world is at peace, and our facilities of communication are so numerous—I shall soon take another occasion of soliciting your interference on behalf of the “Athenæum of Philadelphia” an institution upon the plan of that which flourished so well under your auspices at Boston—We wish to open an intercourse with literary men in England, so as to enable us to obtain late and interesting books, papers and pamphlets—In effecting this object no one can render more assistance than yourself, and as I know your attachment to the literature of your Country, I shall not hesitate in asking your friendly aid in our behalf—Believe me to be with great respect / Yours very sincerely
				
					Saml Ewing
				
				
			